It is Ordered that the Complainant do lay before the Master all the Accompts, Books, Papers and other Vouchers to show upon what Considera*519tion the Bonds in the Complainant’s Bill of Complaint mentioned were given. And also the Vouchers for the Payments made to the Creditors in the Schedules to the Trust Deed. And that he do make his Report thereon to this Court. And it is further Ordered that the Creditors under the Trust Deed do immediately  lay before the Master their respective Demands, and that he do make his Report thereon, on or before the first Wednesday in November next. And it is also further Ordered that the Name of George Seaman one of the Trustees be inserted in the Complainant’s Bill of Complaint. And that the Master do give public Notice in the Gazette for the said Creditors to bring and lay before him their said Demands.
John Troup Register in Chancery